Alice Robie Resnick, J.,
concurring. I concur with the syllabus and the judgment of the majority. I write separately to emphasize the limited scope of the majority’s holding.
As the majority correctly concludes, the relevant issue presented for our determination is whether the plain language of R.C. 2151.031(D) is applicable to Lorenzo Blackshear and the specific facts of this case. Accordingly, we need not reach the issue of whether a fetus is a child for purposes of this civil child-abuse statute. Thus, the law announced today is limited to factual scenarios akin to the case at .bar, where a newborn tests positive for an illegal drug, as the result of prenatal maternal substance abuse.
This is a disturbing issue, especially in light of the fact that a child who is exposed to an illegal drug following its birth and possesses traces of the drug in its system would, without a doubt, be considered an abused child.
The consequences of prenatal maternal substance abuse are tragic and cannot not be ignored. According to one study, more than five hundred thousand “cocaine-exposed infants” are born in the United States each year. Schueller, The Use of Cocaine by Pregnant Women: Child Abuse or Choice? (1999), 25 J. Legis. 163, 165, citing Spencer, Prosecutorial Immunity: The Response to Prenatal Drug Use (1993), 25 Conn.L.Rev. 393, 394, citing a study by the National Association of Perinatal Addiction Research and Education.
Accounts of drug-addicted newborns elicit intense emotional responses, such as anger and disbelief. We question how mothers can inflict this type of harm on their innocent children. Moreover, the full-extent of harm done is often not known and, therefore, these children face uncertain futures.
While the number of drug-addicted newborns reaches epidemic proportions, and society searches for methods to deal with this crisis, this court must adhere to its duty to interpret the laws in accordance with the General Assembly’s intent. To do otherwise would yield consequences reaching far beyond those either •intended or anticipated by the General Assembly. The majority must be commended for exercising restraint.
“ ‘ “A court should not place a tenuous construction on [a] statute to address a problem to which the legislative attention is readily directed and which it can readily resolve if in its judgment it is an appropriate subject of legislation.” ’ ” State v. Gray (1992), 62 Ohio St.3d 514, 518, 584 N.E.2d 710, 713, quoting People *202v. Hardy (1991), 188 Mich.App. 305, 310, 469 N.W.2d 50, 53, and People v. Gilbert (1982), 414 Mich. 191, 212-213, 324 N.W.2d 834, 844. The courts are neither authorized nor properly equipped to make public policy determinations. If the General Assembly wants to include a fetus within the definition of a “child” for purposes of R.C. 2151.031, it certainly knows how to do so.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.